DETAILED ACTION


Allowable Subject Matter
Claims 1, 3, 5-9, 12-16 and 19-21 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a computer implemented method comprising:
receiving a mesh representing a 3D object, the mesh comprising a plurality of 2D shapes;
receiving a strand feature comprising a plurality of virtual strands;
associating each strand of the plurality of virtual strands with a 2D shape of the mesh, wherein associating each strand of the plurality of virtual strands with the 2D shape of the mesh includes:
determining, for each strand, an intersection shape;
determining an intersection location of the intersection shape corresponding to a location at which the given strand intersects the mesh; and
storing information identifying the intersection shape and the intersection location together with strand data of the given strand;
the method further including:
receiving updated positions and orientations of the 2D shapes of the mesh transformed according to an animation; and
updating positions and orientations of the plurality of virtual strands in accordance with the updated positions and orientations of the corresponding intersection shape and the intersection location.
However in the context of claim 1 as a whole, the prior art does not teach “the intersection shape being the 2D shape of the plurality of 2D shapes of the mesh with which a given strand intersects.” Therefore, Claim 1 as a whole is allowable.
Claim 9 and 16 are respectively allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611